
	
		II
		Calendar No. 2
		112th CONGRESS
		1st Session
		S. 163
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Toomey (for himself,
			 Mr. Blunt, Mr.
			 Lee, Mr. DeMint,
			 Mr. Barrasso, Mr. Johanns, Mr.
			 Isakson, Mr. Kirk,
			 Mr. Enzi, Mr.
			 Vitter, Mr. Inhofe,
			 Mr. Johnson of Wisconsin,
			 Mr. Paul, Mr.
			 Ensign, Mr. Coburn,
			 Mr. Chambliss, and
			 Mr. Rubio) introduced the following bill;
			 which was read the first time
		
		
			January 26, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require that the Government prioritize all obligations
		  on the debt held by the public in the event that the debt limit is
		  reached.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Full Faith and Credit
			 Act.
		2.Prioritize
			 obligations on the debt held by the publicIn the event that the debt of the United
			 States Government, as defined in section 3101 of title 31, United States Code,
			 reaches the statutory limit, the authority of the Department of the Treasury
			 provided in section 3123 of title 31, United States Code, to pay with legal
			 tender the principal and interest on debt held by the public shall take
			 priority over all other obligations incurred by the Government of the United
			 States.
		
	
		January 26, 2011
		Read the second time and placed on the
		  calendar
	
